Order entered March 3, 2015




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-14-00272-CR

                                   VALENTIN CARUS, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 291st Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. F12-63142-U

                                              ORDER
         Appellant’s brief was filed on December 8, 2014 by previous counsel Lori Ordiway.
Thereafter, Ms. Ordiway was permitted to withdraw as counsel and Allan Fishburn was
appointed to represent appellant. The Court now has before it the February 17, 2015 motion of
Mr. Fishburn to strike the appellant’s brief filed by Ms. Ordiway and to allow Mr. Fishburn to
file a different brief. Mr. Fishburn does not state the date by which a new brief would be filed.
         We GRANT the motion and STRIKE the appellant’s brief filed on December 8, 2014.
We ORDER Mr. Fishburn to file appellant’s brief within THIRTY DAYS of the date of this
order.
         We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.
                                                        /s/   LANA MYERS
                                                              JUSTICE